Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
The Amendments filed 03/21/2022 in response to Office Action of 12/21/2021, is acknowledged and has been entered. Claims 1-3, 7, 9, 22, 24, 29, 31, 34, and 37-45 are now pending. Claims 1, 3, 7, 9, 22, 24, 29, 31, and 34 are amended. Claims 29, 31, 34 and 43-45 remain withdrawn Claims 1-3, 7, 9, 22, 24, and 37-42 are currently being examined. 
Maintained Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 7, 9, 22, 24, and 37-42 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a WRITTEN DESCRIPTION rejection.
The claims are drawn to a protein comprising a) a first antigen-binding site that binds NKG2D, b) a second antigen-binding site that binds 5T4, c) an antibody Fc domain or a portion thereof sufficient to bind CD16, or a third antigen-binding site that binds CD16, d) wherein the first-antigen binding site binds to NKG2D in humans and non-human primates, Thus, the claims identify the protein’s antigen-binding sites by function only, where the functions are described above in a)-d). No first, second, or third antigen-binding site sequence structures of the protein are recited. 
In dependent claims 9 and 24, the claims provide a partial sequence structure of one of the antigen binding domains, wherein the heavy and light chain variable domains of the first or second antigen-binding site are defined as having at least 90% identity to a SEQ ID NO. Thus, claims 9 and 24 encompass a genus of antibodies having up to 10% sequence discrepancy from the disclosed SEQ ID NOs, encompassing up to 10% unknown amino acid sequences within the CDR sequences critical to the claimed functions.
The instant specification discloses 5T4 antigen binding site comprising the following pairs of heavy and light chain variable domain SEQ ID NOs 109/113; 117/121; 125/129; 192/196; and 200/204. (0026-0030) The instant specification discloses NKG2D antigen binding site comprising the following pairs of heavy and light chain variable domain SEQ ID NOs 41/42; 49/50; 57/58; 61/62; 77/78; 85/86; 93/94; 101/102; 1/(light chain variable domains selected from following: 2,4,6,8, 10, 12, 14, 16, 18, 20, 22, 24, 26, 28, 30, 32, 34, 36, and 40, 42, 50). (0017-0025) The specification fails to disclose any other structural sequences required of the protein or its first and second antigen-binding sites to possess the claimed functions listed above. 
With regard to the CD16 binding site, the instant specification discloses:
[0037] In some embodiments, the protein incorporates a portion of an antibody Fc domain sufficient to bind CD16, wherein the antibody Fc domain comprises hinge and CH2 domains, and/or amino acid sequences at least 90% identical to amino acid sequence 234-332 of a human IgG antibody.
Other than for an IgG antibody Fc, specification fails to disclose any other structures or sequences required of a third antigen-binding site to possess the claimed function of binding CD16.
Thus, the instant specification describes five structurally distinct 5T4 antibodies that function as antigen binding sites to 5T4, eight structurally distinct NKG2D antibodies that function as antigen-binding sites to NKG2D, and an IgG Fc domain that functions as a CD16 antigen-binding site as claimed. The specification fails to disclose any other structures or sequences required of the first, second and third antigen-binding sites to possess the function of binding 5T4, binding NKG2D or NKG2D in humans, or binding CD16 as broadly claimed. The specification fails to disclose any other structural sequences required of the first and second antigen-binding sites having less than 100% sequence identity to the 5T4 and NKG2D antibody heavy and light chain variable domain SEQ ID NOs listed above.
To provide adequate written description and evidence of possession of the claimed genus of proteins and antigen-binding sites, the instant specification can structurally describe representative first, second, and third antigen-binding sites that function to bind antigens 5T4, NKG2D, and CD16, or describe structural features common to the members of the genus, which features constitute a substantial portion of the genus. Alternatively, the specification can show that the claimed invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics (see University of California v. Eli Lilly and Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997) and Enzo Biochem, Inc. V. Gen-Probe Inc.).  A disclosure that does not adequately describe a product itself logically cannot adequately describe a method of using that product.  
Although Applicants may argue that it is possible to screen for antigen-binding sites that bind to 5T4, NKG2D, and CD16 and function as claimed, the court found in (Rochester v. Searle, 358 F.3d 916, Fed Cir., 2004) that screening assays are not sufficient to provide adequate written description for an invention because they are merely a wish or plan for obtaining the claimed chemical invention. “As we held in Lilly, “[a]n adequate written description of a DNA … ‘requires a precise definition, such as by structure, formula, chemical name, or physical properties,’ not a mere wish or plan for obtaining the claimed chemical invention.” 119 F.3d at 1566 (quoting Fiers, 984 F.2d at 1171). For reasons stated above, that requirement applies just as well to non-DNA (or RNA) chemical inventions.” Knowledge of screening methods provides no information about the structure of any future antigen-binding sites yet to be discovered that may function as claimed. The 5T4, NKG2D, and CD16 antigens provide no information about the structure of an antigen-binding site that binds to them.
In this case, the only factor present in the claims is a recitation of the antigen-binding site functions listed above in a)-d) or partial sequence identity for the first or second antigen-binding sites. The instant specification fails to describe structural features common to the members of the genus, which features constitute a substantial portion of the genus because the instant specification discloses only five structurally distinct 5T4 antibodies that function as antigen binding sites to 5T4, eight structurally distinct NKG2D antibodies that function as antigen-binding sites to NKG2D, and an IgG Fc domain that functions as a CD16 antigen-binding site as claimed. A definition by function does not suffice to define the genus because it is only an indication of what the antigen-binding sites do, rather than what they are. Other than for the SEQ ID NOs listed above and an IgG Fc region, specification fails to provide any structural features coupled to the claimed functional characteristics. The instant specification does not disclose which of the 10% of amino acids can be altered from the claimed SEQ ID NOs and still maintain the claimed function of binding 5T4 or NKG2D as required by the claims. The instant specification fails to describe a representative number of antigen binding-site sequences and variant sequences having 10% sequence discrepancy for the vast genus of antigen binding-sites that function as claimed. Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide an adequate written description of the claimed genus of antigen-binding sites that function as claimed.
In the instant case, the specification discloses only five structurally distinct 5T4 antibodies that function as antigen-binding sites to 5T4, eight structurally distinct NKG2D antibodies that function as antigen-binding sites to NKG2D, and an IgG Fc domain that functions as a CD16 antigen-binding site as claimed. The claims broadly encompass any “antigen-binding sites” that bind to 5T4, NKG2D, and CD16. Dependent claims 9 and 24 broadly encompass 5T4 or NKG2D antigen-binding sites having up to 10% sequence discrepancy anywhere in the claimed SEQ ID NOs, including in the CDR regions critical to the binding function. Applicants have not established any reasonable structure-function correlation with regards to the sequences in the variable domains or CDRs that can be altered and still maintain 5T4 or NKG2D binding function. The instant claims attempt to claim every binding site that would achieve a desired result, i.e., bind 5T4, NKG2D, or CD16, wherein the instant specification does not describe representative examples to support the full scope of the claims because the instant specification discloses only five structurally distinct 5T4 antibodies that function as antigen-binding sites to 5T4, eight structurally distinct NKG2D antibodies that function as antigen-binding sites to NKG2D, and an IgG Fc domain that functions as a CD16 antigen-binding site as claimed. Given the well-known high level of polymorphism of antibody CDR sequences and structure, the skilled artisan would not have been in possession of the vast repertoire of antigen-binding sites encompassed by the claimed invention. One could not reasonably or predictably extrapolate the structure of five structurally distinct 5T4 antibodies, eight structurally distinct NKG2D antibodies, and an IgG Fc to the structure of any and all first, second and third antigen-binding sites to 5T4, NKG2D and CD16 as broadly claimed. Therefore one could not readily envision members of the broadly claimed genus. 
Given the lack of representative examples to support the full scope of the claimed antigen-binding sites that bind 5T4, NKG2D and CD16 comprised by the claimed protein and lack of reasonable structure-function correlation with regards to the unknown sequences in the variable domains or CDRs that provide antigen 5T4, NKG2D and CD16 binding function, the present claims lack adequate written description. Thus, the specification does not provide an adequate written description of antigen-binding sites that bind 5T4, NKG2D and CD16 that is required to practice the claimed invention.  
	Examiner Suggestion: Amend the claims to recite the structure critical to the protein function of binding to NKG2D and 5T4, that is, the six CDR SEQ ID NOs from the heavy and light chains of each of the antigen-binding sites comprised by the protein, or the SEQ ID NOs from both the heavy and light chain variable domains for each of the antigen binding sites comprised by the protein. Amend claim 1(c) to delete “or a third antigen-binding site that binds to CD16.”
Response to Arguments
Applicants state that they amended claim 1 to recite the VH and VL domains of an anti-NKG2D antibody and VH and VL domains of an anti-5T4 antibody as the first and second antigen-binding sites. Applicants argue that this satisfies the written description requirement because:
I. the specification describes structural features common to the members of the recited genus.
Applicants argue that claim 1 does not recite a functional genus, but rather, claim 1 as amended recites proteins that include three components – (1) VH and VL of anti-NKG2D, (2) VH and VL of anti-5T4, and (3) an antibody Fc domain or portion thereof sufficient to bind CD16/or a VH and VL of an anti-CD16 antibody. Applicants argue that the specific sequences of the NKG2D-binding site, 5T4-binding site or CD16-bidning site used in the claimed invention are not central to the invention. Applicants argue the invention is based on the inventive concept of a molecule binding all three antigens so that a single protein facilities destruction of 5T4-expressing target cells. Applicants argue that the presence of an NKG2D-binding site and CD16-binding site in a single protein leads to synergistic activation of an NK cell, and the addition of the antigen-binding site (i.e., 5T4) in the same protein allows the activated NK cell to be targeted to a variety of tumor antigens. Applicants reiterate arguments that a specific antibody sequence for the binding sites in the claimed protein are not central to the invention, because the precise structure of each of the binding sites is not central to the synergistic NK cell activation and destruction of 5T4-expressing cells. Applicants point to In re Herscheller to support their arguments that the sequences of each binding site is not required for written description. 

The arguments have been considered but are not persuasive. Examiner relied upon the precedential decisions in University of California v. Eli Lilly and Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997) (“Lilly”) and Enzo Biochem, Inc. V. Gen-Probe Inc. (Fed. Cir. 2002) (“Enzo”) as the standards for determining adequate written description of the instant claims. 
“[A] sufficient description of a genus . . . requires the disclosure of 
either a representative number* of species falling within the scope of the 
genus or structural features common to the members of the genus so that 
one of skill in the art can 'visualize or recognize' the members of the genus” 
(AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69)(emphasis 
added).
Examiner established that:
the claims define the binding sites of the claimed protein by antigen binding function only without any antibody or VL/VH sequence structure recited; 
the specification fails to provide the critical or shared core antibody or VL/VH sequence structure correlated to, and responsible for, the antigen binding function of each binding site (for example, the six complementarity determining region (CDR) sequences or variable light (VL) and heavy (VH) chain domain sequences critical to the antibody binding function) that is possessed by the broadly claimed genus of binding sites required to make the protein; and
the specification fails to provide a representative number of species of binding site VH and VL sequences for the broadly claimed genus of binding site VH and VL domains that function to bind NKG2D, 5T4, and CD16.
Contrary to arguments, claims now reciting the binding site comprises a VH and VL of an antibody still fails to provide any sequence structure for one of ordinary skill in the art to readily identify what VH and VL sequences provide the 5T4, NKG2D and CD16 binding functions. The claims still identify the protein binding sites by function only. The instant protein binding sites are claimed by what they do, rather than by what they actually are. The instant specification fails to provide structural features common to the members of the vast genus of binding sites comprised by the protein, or which features constitute a substantial portion of the genus, other than for the few representative anti-NKG2D and anti-5T4 antibodies disclosed. The specification does not disclose a shared sequence structure (six CDRs, or VH + VL domains) among the disclosed antigen binding sites that is responsible for the binding function. Therefore, there is no shared structure-function correlation demonstrated among the broadly claimed genus of VH and VL domains of antigen binding sites as disclosed in the specification. There is no reasonable or predictable extrapolation of the sequence structure of the disclosed exemplary anti-5T4 antibodies, anti-NKG2D antibodies, or Fc antibody portions to that of any and every VH and VL domain having the same function of binding the same 5T4, NKG2D or CD16 antigen as broadly claimed. One could not readily envision the sequence structure of the broadly claimed genus of binding sites binding 5T4, NKG2D or CD16 antigen based on the instant disclosure of structurally unrelated anti-5T4 antibodies, structurally unrelated anti-NKG2D antibodies or an Fc portion of an antibody that bind to the antigen.
Contrary to arguments, claim 1 does recite a functional genus. The claims recite a protein comprising three functional genera of binding sites required to bind NKG2D, 5T4 and CD16. Thus, the protein is required to comprise three genera of binding sites that function to bind NKG2D, 5T4 and CD16. Contrary to Applicant’s own arguments, Applicants argue that a function contemplated in the specification to induce synergistic NK cell activation and destroy 5T4-expressing cells is required of the claimed protein. 
Contrary to arguments, the specific sequences of the binding sites are central to the claimed protein product invention. Without the sequences, one could not readily envision or produce the claimed protein product that would function as claimed. 
With regard to arguments that the claimed protein is an inventive concept that functions to induce synergistic activation of an NK cell and target destruction of a cell expressing 5T4 regardless of sequences, Applicants are arguing limitations not recited in the claims. There is no recited function of the claimed protein recited to induce synergistic activation of an NK cell and target destruction of 5T4-expressing cells in the claims. The claims are drawn to a protein product comprising three sites required to bind specific antigens. 
Contrary to arguments, the fact pattern in the decision of In re Hershcler is not commensurate in scope with the instant fact pattern and claims, therefore the reasoning in In re Hershcler is not applicable to the instant claims. For example, In re Hershcler was drawn to a method claim:
1. A method of enhancing the penetration into and across an external membrane barrier of a human or animal subject of a physiologically active steroidal agent capable of eliciting a physiological effect upon topical application thereof, which comprises the concurrent topical administration to the external membrane of an amount of said steroidal agent effective to produce the desired physiological effect and an amount of DMSO sufficient to effectively enhance penetration of said steroidal agent to achieve the desired physiological effect.
In the instant case, the claims are drawn to a product required to function in binding three antigens. The written description issue in In re Hershcler was the rejection of the “physiologically active substances” that the DMSO enhances penetration of in the method. In In re Hershcler, the “physiologically active substances” were not central to the invention because the invention was based on the DMSO actively carrying the substances across skin. The substances were bystanders. Unlike in In re Hershcler, the instant claims are drawn to a product comprising three binding sites that are required to perform three functions critical to the product invention, that is, bind NKG2D, 5T4 and CD16. These binding sites are critical and central to the claimed invention. In In re Hershcler, the substance critical to performing the claimed method was DMSO, and the structure of DSMO is known and described so that one could readily recognize and reproduce it. Unlike in In re Hershcler, the structure of the three VH/VL binding sites is not recited in the instant claims, therefore one could not readily recognize and reproduce them. Unlike “DMSO”, the claimed VH and VL domains do not provide any sequence structure or recognizable chemical class structure. As stated in the rejection of record, the sequence structure for the VH/VL domains and their CDRs of each antibody binding the same antigen is highly variable, the genus is vast, and the instant specification does not provide the shared, critical VH and VL sequences representative of the vast genus in order for one to immediately recognize the genus of VH and VL sequences that would function as claimed. Therefore, contrary to arguments, claiming the binding sites by reciting VH and VL does not provide any recognizable “class” of sequence structure that predictably performs the claimed binding functions.
Applicants argue that:
II. the specification described representative NKG2D-, 5T4-, and CD16-binding sites which are known in the art and need not be described in the specification.
Applicants argue that the instant specification provides a representative number of species of NKG2D and 5T4-binding sites sufficient to show the inventors had possession of the invention at the time the application was filed, wherein the Applicants provided a representative number of species falling within the scope of the genus to structural features common to members of the genus so that one of skill in the art can visualize or recognize the members of the genus. Applicants argue that they need only describe in detail that which is new or not conventional, and argue that numerous NKG2D and 5T4-bidning sites were known in the art at the time the application was filed. Applicants argue that the specification is replete with exemplary VH and VL of anti-NKG2D and anti-5T4 antibodies wherein Table 1 of the instant specification provides 29 combinations of VH and VL sequences that bind to NKG2D. Applicants argue that specification discloses exemplary VH and VL sequences of NKG2D binding sites by referencing US Patents 9,273,136 and 7,879,98. Applicants argue that they conducted a search and found at least 10 additional NKG2D antigen binding sites in the art at the time of filing listed in Appendix A. Applicants argue they provided 5 exemplary 5T4-bidning sites in the instant application at Table 2. Applicants did a search and found an additional 33 5T4-bidning sites that are listed in Appendix B. Applicants argue the Fc region of an antibody is capable of binding to CD16. Applicants argue that they did a search and found at least 31 additional CD16-binding sites listed in Appendix C. Applicants argue that given what was known in the art at the time of filing, there is sufficient written description of the binding sites claimed.
The arguments have been considered but are not persuasive. The genus of binding sites is vast. The instant specification discloses in Table 1 and paragraphs [123-124] 31 structurally unrelated NKG2D antibodies. The instant specification discloses 5 structurally unrelated 5T4 antibodies in Table 2.  No anti-CD16 antibodies or VH/VL domains are disclosed that bind to CD16. 
Applicants conducted a search and provide Appendices A-C listing additional structurally unrelated anti-NKG2D, anti-5T4 and anti-CD16 antibodies that provides evidence that the genus of binding sites is vast, and one of skill in the art cannot predict or readily envision the sequence structure of the claimed binding sites required to make the claimed protein based on the instant disclosure of a few structurally unrelated representative species of antibodies. The instant specification does not disclose or provide written descriptive support for any of the antibody VH and VL sequences disclosed in the Appendices A-C. 
Appendix A lists document WO2001071005 disclosing four structurally distinct NKG2D antibodies, document US 2006/0280755 disclosing use of a commercial NKG2D antibody with no sequence disclosed, three additional WO documents each disclosing one structurally distinct NKG2D antibody sequence, and both WO2017081190 and WO2017081190 documents disclosing NKG2D single domain antibodies having only a VH domain and no representative VL domain sequence. These few examples of unrelated VH/VL sequences in the prior art are not sufficiently representative of the vast genus of NKG2D VH/VL binding sites encompassed by the claimed protein, and Examiner disagrees that these documents provide evidence that the NKG2D VH/VL binding site genus is conventional or known in the prior art. Knowledge of methods for making and screening for VH/VL antigen binding sites in the prior art does not put Applicants in possession of every VH/VL binding site yet to be made to produce the claimed protein. Each distinct VH/VL binding site sequence produced in prior art and post-file art is “new” and not described by the instant specification or known and conventional.
Appendix B lists document US2006008852 disclosing three structurally unrelated 5T4 antibodies,  US 7074909 listing one 5T4 antibody sequence,  WO2007106744 disclosing three 5T4 antibody sequences, WO2013041687 disclosing 14 highly structurally similar 5T4 antibody variants, WO2014137931 disclosing one 5T4 antibody sequence, WO2015155345 disclosing 8 structurally similar 5T4 antibody variants, WO2016022939 disclosing two 5T4 antibodies, US20160304617 disclosing one 5T4 antibody, WO201772207 disclosing two 5T4 antibodies. These few examples of unrelated VH/VL sequences in the prior art are not sufficiently representative of the vast genus of 5T4 VH/VL binding sites encompassed by the claimed protein, and Examiner disagrees that these documents provide evidence that the 5T4 VH/VL binding site genus is conventional or known in the prior art. Knowledge of methods for making and screening for VH/VL antigen binding sites in the prior art does not put the instant Applicants in possession of every VH/VL binding site yet to be made to produce the claimed protein. Each distinct VH/VL binding site sequence produced in prior art and post-file art is “new” and not described by the instant specification or known and conventional.
Appendix C lists patent documents disclosing various structurally unrelated CD16 antibody sequences, for which the instant specification provides no support. The instant specification does not disclose a single exemplary anti-CD16 antibody or VH and VL sequence that functions as claimed. These finite examples of unrelated VH/VL sequences in the prior art are not sufficiently representative of the vast genus of CD16 VH/VL binding sites encompassed by the claimed protein, and Examiner disagrees that these documents provide evidence that the CD16 VH/VL binding site genus is conventional or known in the prior art. Knowledge of methods for making and screening for VH/VL antigen binding sites in the prior art does not put the instant Applicants in possession of every VH/VL binding site yet to be made to produce the claimed protein. Each distinct VH/VL binding site sequence produced in prior art and post-file art is “new” and not described by the instant specification or known and conventional.
The instant specification fails to provide a representative number of VH/VL antibody species that function as claimed because the specification discloses only five 5T4 antibodies, 31 NKG2D antibodies and no CD16 antibodies. The disclosure does not provide any core sequence structure for the vast genus of VH/VL domains to function as claimed, other than for the few disclosed antibodies, therefore does not sufficiently represent the broadly claimed genera of binding sites required to make the claimed protein. One could not readily envision or predict the complementarity binding region (CDR) or VH+VL sequences of any and all of the genera of VH/VL binding sites claimed based on the sequences of five 5T4 antibodies, 31 NKG2D antibodies and no CD16 antibodies, because the sequence structure responsible for the antibody function of binding is highly variable. Therefore, contrary to arguments, the specification does not provide an adequate representative number of species for the broadly claimed genus of VH and VL domains that function as claimed, and does not provide a representative structure correlated to the claimed function for the broadly claimed genus of VH and VL binding sites that function as claimed, and that are required to make the claimed protein.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 remains rejected under 35 U.S.C. 102(a)(2) as being anticipated by Miao et al (US20200048347A1, Priority Date: 09/01/2016). 
Regarding claim 1, Miao teaches a protein comprising a first antigen binding site that binds to NKG2D and a second antigen binding site that binds to 5T4, and an IgG antibody Fc domain that binds to CD16. (claims 2-5, 18-21, and 56; [48]; [53]). 
Response to Arguments
Applicants argue that Miao fails to teach that the protein comprises an antigen binding site that binds to CD16. Applicants argue that Miao discloses antibody isotypes IgA, IgG2, IgG4 that have little affinity to CD16.  Applicants argue that Miao is directed toward bispecific antibodies and do not teach an additional binding site to CD16. Applicants admit the CD16 binding is inherent to certain Fc domains but argue that Miao discloses the antibodies can be of different isotypes. Applicant argue that Examiner randomly chose a CD16-binding Ig Fc antibody isotype from the list of isotypes disclosed in Miao to arrive at the claimed invention.

The arguments have been considered but are not persuasive. Applicants have not persuasively argued that the bispecific IgG antibody would not bind CD16 as required by the claims, and admit that Fc binding to CD16 is inherent, even if weakly binding for other isotypes.  MPEP 2123 states: Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971)… Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). In the instant case, a disclosure of alternative embodiments, such as alternate antibody isotypes and Fc sequences, does not render the disclosure of IgG Fc any less anticipatory.
MPEP 2131.02 states that: “A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus.” The species in that case will anticipate the genus. In re Slayter, 276 F.2d 408, 411, 125 USPQ 345, 347 (CCPA 1960); In re Gosteli,
872 F.2d 1008, 10 USPQ2d 1614 (Fed. Cir. 1989) (Gosteli claimed a genus of 21
specific chemical species of bicyclic thia-aza compounds in Markush claims. The prior art
reference applied against the claims disclosed two of the chemical species. The parties
agreed that the prior art species would anticipate the claims unless applicant was entitled
to his foreign priority date.).” MPEP 2131.02  further states “…when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named.” In the instant case, Miao clearly names and identifies IgG Fc isotype for making the bispecific antibody that inherently binds CD16.

Double Patenting
Claims 1-3, 7, 9, 22, 37-42 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 45, 66, 67, 68, 70, 72, 76, 89, 93, and 95-98 of co-pending Application No. 17/045,016. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the co-pending application recite all the elements of the protein comprising a first antigen-binding site binding to NKG2D, a second antigen-binding site that binds to 5T4, and an antibody Fc domain, or a portion thereof sufficient to bind CD16 or a third binding site that binds CD16 in the instant claim. The referenced co-pending application and the instant application are claiming common subject matter, as follows:
Instant Application: 16/615,231
Co-Pending Application: 17/045,016
1. (Original) A protein comprising: 
(a) a first antigen-binding site that binds NKG2D; 
(b) a second antigen-binding site that binds 5T4, GPNMB, FR-alpha, PAPP-A, or GPC3; and 
(c) an antibody Fc domain or a portion thereof sufficient to bind CD 16, or a third antigen-binding site that binds CD 16.  

45. A protein comprising:
(a) a first antigen-binding site that binds NKG2D;
(b) a second antigen-binding site that binds CD14, CD163, colony stimulating factor 3 receptor (CSF3R), sialic acid-binding Ig-like lectin 9 (Siglec-9), integrin alpha M (ITGAM), V-type immunoglobulin domain-containing suppressor of T-cell activation (VISTA), V-set domain-containing T-cell activation inhibitor 1(B7-H4), C-C chemokine receptor type 1 (CCR1), leucine rich repeat containing 25 (LRRC25), platelet activating factor receptor (PTAFR), signal regulatory protein beta 1 (SIRPB1), Toll-like receptor 2 (TLR2), Toll-like receptor 4 (TLR4), CD300 molecule like family member b (CD300LB), ATPase Na+/K+ transporting subunit alpha 3 (ATP1A3), or C-C chemokine receptor type 5 (CCR5); and
(c) an antibody Fc domain or a portion thereof sufficient to bind CD16, or a third antigen-binding site that binds CD16.

66. The protein according to claim 45, wherein the protein further comprises a site that binds a tumor-associated antigen.

67. The protein according to claim 66, wherein the tumor-associated antigen is selected from the group consisting of human epidermal growth factor receptor 2 (HER2), CD20, prostate-specific membrane (PSMA), DLL3, ganglioside GD2 (GD2), CD123, anoctamin-1 (Ano1), mesothelin, carbonic anhydrase IX (CAIX), tumor-associated calcium signal transducer 2 (TROP2), claudin-18.2, receptor tyrosine kinase-like orphan receptor 1 (ROR1), trophoblast glycoprotein (5T4), glycoprotein nonmetastatic melanoma protein B (GPNMB), folate receptor-alpha (FR-alpha), pregnancy-associated plasma protein A (PAPP-A), CD37, epithelial cell adhesion molecule (EpCAM), CD2, CD30, CD38, CD40, CD52, CD70, CD79b, glypican 3 (GPC3), B7 homolog 6 (B7H6), C-C chemokine receptor type 4 (CCR4), C-X-C motif chemokine receptor 4 (CXCR4), receptor tyrosine kinase-like orphan receptor 2 (ROR2), CD133, epidermal growth factor receptor (EGFR/ERBB-1), insulin-like growth factor 1-receptor (IGF1R), human epidermal growth factor receptor 3 (HER3)/ERBB-3, human epidermal growth factor receptor 4 (HER4)/ERBB-4, MUC1, signaling lymphocytic activation molecule F7 (SLAMF7), prostate stem cell antigen (PSCA), MHC class I polypeptide-related sequence A (MICA), MHC class I polypeptide-related sequence B (MICB), TNF-related apoptosis inducing ligand receptor 1 (TRAILR1), TNF-related apoptosis inducing ligand receptor 2 (TRAILR2), melanoma associated antigen 3 (MAGE-A3), B-lymphocyte activation antigen B7.1 (B7.1), B-lymphocyte activation antigen B7.2 (B7.2), cytotoxic T-lymphocyte associated protein 4 (CTLA4), programmed cell death protein 1 (PD1), programmed cell death 1 ligand 1 (PD-L1), and CD25.
2. (Previously Presented) The protein of claim 1, wherein the first antigen-binding site binds to NKG2D in humans and non-human primates.  
68. The protein according to claim 1, wherein the first antigen-binding site binds to NKG2D in humans and non-human primates.
3. (Previously Presented) The protein of claim 1, wherein the first antigen-binding site comprises a heavy chain variable domain and a light chain variable domain present on the same polypeptide.  
70. The protein according to claim 1, wherein the first antigen-binding site comprises a heavy chain variable domain and a light chain variable domain present on the same polypeptide.
7. (Previously Presented) The protein according to claim 1, wherein the first and the second antigen-binding sites each comprise a heavy chain variable domain and a light chain variable domain, and wherein the light chain variable domain of the first antigen-binding site has an amino acid sequence identical to the amino acid sequence of the light chain variable domain of the second antigen-binding site.  
72. The protein according to claim 70, wherein the second antigen-binding site also comprises a heavy chain variable domain and a light chain variable domain, and wherein the light chain variable domain of the first antigen-binding site has an amino acid sequence identical to the amino acid sequence of the light chain variable domain of the second antigen-binding site.
22. (Previously Presented) The protein according to claim 1, wherein the second antigen- binding site comprises a heavy chain variable domain and a light chain variable domain present on the same polypeptide.  
89. The protein according to claim 1, wherein the second antigen-binding site comprises a heavy chain variable domain and a light chain variable domain present on the same polypeptide.
37. (Currently Amended) [[A]]The protein according to claim 1, wherein the protein comprises a portion of an antibody Fc domain sufficient to bind CD 16, wherein the antibody Fc domain comprises hinge and CH2 domains.  
38. (Original) The protein according to claim 37, wherein the antibody Fc domain comprises hinge and CH2 domains of a human IgGi antibody.
93. The protein according to claim 1, wherein the protein comprises a portion of an antibody Fc domain sufficient to bind CD16, wherein the antibody Fc domain comprises hinge and CH2 domains of a human IgG1 antibody.
39. (Previously Presented) The protein according to claim 37, wherein the Fc domain comprises an amino acid sequence at least 90% identical to amino acids 234-332 of a human IgGi antibody.  
95. The protein according to claim 93, wherein the Fc domain comprises an amino acid sequence at least 90% identical to amino acids 234-332 of a human IgG1 antibody.
40. (Previously Presented) The protein according to claim 39, wherein the Fc domain comprises an amino acid sequence at least 90% identical to the Fc domain of human IgGi and differs at one or more positions selected from the group consisting of Q347, Y349, L351, S354, E356, E357, K360, Q362, S364, T366, L368, K370, N390, K392, T394, D399, S400, D401, F405, Y407, K409, T411, and K439.  
96. The protein according to claim 95, wherein the Fc domain comprises amino acid sequence at least 90% identical to the Fc domain of human IgG1 and differs at one or more positions selected from the group consisting of Q347, Y349, L351, S354, E356, E357, K360, Q362, S364, T366, L368, K370, N390, K392, T394, D399, S400, D401, F405, Y407, K409, T411, and K439.

41. (Previously Presented) A formulation comprising a protein according to claim 1 and a pharmaceutically acceptable carrier.  

97. A formulation comprising a protein according to claim 1 and a pharmaceutically acceptable carrier.

42. (Previously Presented) A cell comprising one or more nucleic acids encoding a protein according to claim 1.
98. A cell comprising one or more nucleic acids encoding a protein according to claim 1.
9. (Currently Amended) The protein according to claim 1, wherein the first antigen-binding site comprises: 
(a) a heavy chain variable domain at least 90% identical to SEQ ID NO:1 and a light chain variable domain at least 90% identical to SEQ ID NO:2; 
(b) a heavy chain variable domain at least 90% identical to SEQ ID NO:41 and a light chain variable domain at least 90% identical to SEQ ID NO:42;
 (c) a heavy chain variable domain at least 90% identical to SEQ ID NO:49 and a light chain variable domain at least 90% identical to SEQ ID NO:50; 
(d) a heavy chain variable domain at least 90% identical to SEQ ID NO:57 and a light chain variable domain at least 90% identical to SEQ ID NO:58; 
(e) a heavy chain variable domain at least 90% identical to SEQ ID NO:59 and a light chain variable domain at least 90% identical to SEQ ID NO:60;
(f) a heavy chain variable domain at least 90% identical to SEQ ID NO:101 and a light chain variable domain at least 90% identical to SEQ ID NO: 102; or 
(g) a heavy chain variable domain at least 90% identical to SEQ ID NO:103 and a light chain variable domain at least 90% identical to SEQ ID NO: 104[[;]].  
76. The protein according to claim 1, wherein the first antigen-binding site comprises:






a. a heavy chain variable domain comprising an amino acid sequence at least 90% identical to SEQ ID NO:41 and a light chain variable domain comprising an amino acid sequence at least 90% identical to SEQ ID NO:42;
b. a heavy chain variable domain comprising an amino acid sequence at least 90% identical to SEQ ID NO:49 and a light chain variable domain comprising an amino acid sequence at least 90% identical to SEQ ID NO:50;
c. a heavy chain variable domain comprising an amino acid sequence at least 90% identical to SEQ ID NO:57 and a light chain variable domain comprising an amino acid sequence at least 90% identical to SEQ ID NO:58;
d. a heavy chain variable domain comprising an amino acid sequence at least 90% identical to SEQ ID NO:59 and a light chain variable comprising an amino acid sequence domain at least 90% identical to SEQ ID NO:60;
e. a heavy chain variable domain comprising an amino acid sequence at least 90% identical to SEQ ID NO:61 and a light chain variable domain comprising an amino acid sequence at least 90% identical to SEQ ID NO:62;
f. a heavy chain variable domain comprising an amino acid sequence at least 90% identical to SEQ ID NO:69 and a light chain variable domain comprising an amino acid sequence at least 90% identical to SEQ ID NO:70;
g. a heavy chain variable domain comprising an amino acid sequence at least 90% identical to SEQ ID NO:77 and a light chain variable domain comprising an amino acid sequence at least 90% identical to SEQ ID NO:78;
h. a heavy chain variable domain a comprising an amino acid sequence at least 90% identical to SEQ ID NO:85, SEQ ID NO:650, SEQ ID NO:653, SEQ ID NO:656, SEQ ID NO:659, SEQ ID NO:662, or SEQ ID NO:665, and a light chain variable domain comprising an amino acid sequence at least 90% identical to SEQ ID NO:86;
i. a heavy chain variable domain comprising an amino acid sequence at least 90% identical to SEQ ID NO:93 and a light chain variable domain comprising an amino acid sequence at least 90% identical to SEQ ID NO:94;
j. a heavy chain variable domain comprising an amino acid sequence at least 90% identical to SEQ ID NO:101 and a light chain variable domain comprising an amino acid sequence at least 90% identical to SEQ ID NO:102; or
k. a heavy chain variable domain comprising an amino acid sequence at least 90% identical to SEQ ID NO:103 and a light chain variable domain comprising an amino acid sequence at least 90% identical to SEQ ID NO:104.
SEQUENCE MATCHES FOR FIRST ANTIGEN BINDING SITE
Instant Application: 16/615,231 [Wingdings font/0xE8] SEQ ID NO: 1
Co-Pending Application: 17/045,016 [Wingdings font/0xE8] SEQ ID NO 1
   GenCore version 6.4.2
                  Copyright (c) 1993 - 2021  Biocceleration Ltd.


OM protein - protein search, using sw model

Run on:         November 29, 2021, 13:19:06 ; Search time 1 Seconds
                                           (without alignments)
                                           0.014 Million cell updates/sec

Title:          US-16-615-231-1
Perfect score:  632
Sequence:       1 QVQLQQWGAGLLKPSETLSL..........ARGPWSFDPWGQGTLVTVSS 117

Scoring table:  BLOSUM62
                Gapop 10.0 , Gapext 0.5

Searched:       1 seqs, 117 residues

Total number of hits satisfying chosen parameters:      1

Minimum DB seq length: 0
Maximum DB seq length: inf

Post-processing: Minimum Match 0%
                 Maximum Match 100%
                 Listing first 1 summaries

Database :       US-17-045-016-1.pep:*
                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1     632  100.0    117  1  US-17-045-016-1            Sequence 1, Appli


                                    ALIGNMENTS


RESULT 1
US-17-045-016-1

  Query Match             100.0%;  Score 632;  DB 1;  Length 117;
  Best Local Similarity   100.0%;  
  Matches  117;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QVQLQQWGAGLLKPSETLSLTCAVYGGSFSGYYWSWIRQPPGKGLEWIGEIDHSGSTNYN 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QVQLQQWGAGLLKPSETLSLTCAVYGGSFSGYYWSWIRQPPGKGLEWIGEIDHSGSTNYN 60

Qy         61 PSLKSRVTISVDTSKNQFSLKLSSVTAADTAVYYCARARGPWSFDPWGQGTLVTVSS 117
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 PSLKSRVTISVDTSKNQFSLKLSSVTAADTAVYYCARARGPWSFDPWGQGTLVTVSS 117


Search completed: November 29, 2021, 13:19:06
Job time : 1 secs
Instant Application: 16/615,231 [Wingdings font/0xE8] SEQ ID NO: 2
Co-Pending Application: 17/045,016 [Wingdings font/0xE8] SEQ ID NO 2
        GenCore version 6.4.2
                  Copyright (c) 1993 - 2021  Biocceleration Ltd.


OM protein - protein search, using sw model

Run on:         November 29, 2021, 13:29:10 ; Search time 1 Seconds
                                           (without alignments)
                                           0.011 Million cell updates/sec

Title:          US-16-615-231-2
Perfect score:  555
Sequence:       1 DIQMTQSPSTLSASVGDRVT..........CQQYNSYPITFGGGTKVEIK 107

Scoring table:  BLOSUM62
                Gapop 10.0 , Gapext 0.5

Searched:       1 seqs, 107 residues

Total number of hits satisfying chosen parameters:      1

Minimum DB seq length: 0
Maximum DB seq length: inf

Post-processing: Minimum Match 0%
                 Maximum Match 100%
                 Listing first 1 summaries

Database :       US-17-045-016-2.pep:*
                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1     555  100.0    107  1  US-17-045-016-2            Sequence 2, Appli


                                    ALIGNMENTS


RESULT 1
US-17-045-016-2

  Query Match             100.0%;  Score 555;  DB 1;  Length 107;
  Best Local Similarity   100.0%;  
  Matches  107;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIQMTQSPSTLSASVGDRVTITCRASQSISSWLAWYQQKPGKAPKLLIYKASSLESGVPS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIQMTQSPSTLSASVGDRVTITCRASQSISSWLAWYQQKPGKAPKLLIYKASSLESGVPS 60

Qy         61 RFSGSGSGTEFTLTISSLQPDDFATYYCQQYNSYPITFGGGTKVEIK 107
              |||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGSGSGTEFTLTISSLQPDDFATYYCQQYNSYPITFGGGTKVEIK 107


Search completed: November 29, 2021, 13:29:10
Job time : 1 secs
Instant Application: 16/615,231 [Wingdings font/0xE8] SEQ ID NO: 41
Co-Pending Application: 17/045,016 [Wingdings font/0xE8] SEQ ID NO 41
  GenCore version 6.4.2
                  Copyright (c) 1993 - 2021  Biocceleration Ltd.


OM protein - protein search, using sw model

Run on:         November 29, 2021, 13:29:32 ; Search time 1 Seconds
                                           (without alignments)
                                           0.016 Million cell updates/sec

Title:          US-16-615-231-41
Perfect score:  651
Sequence:       1 QVQLVQSGAEVKKPGSSVKV..........AYYYYGMDVWGQGTTVTVSS 125

Scoring table:  BLOSUM62
                Gapop 10.0 , Gapext 0.5

Searched:       1 seqs, 125 residues

Total number of hits satisfying chosen parameters:      1

Minimum DB seq length: 0
Maximum DB seq length: inf

Post-processing: Minimum Match 0%
                 Maximum Match 100%
                 Listing first 1 summaries

Database :       US-17-045-016-41.pep:*
                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1     651  100.0    125  1  US-17-045-016-41           Sequence 41, Appl


                                    ALIGNMENTS


RESULT 1
US-17-045-016-41

  Query Match             100.0%;  Score 651;  DB 1;  Length 125;
  Best Local Similarity   100.0%;  
  Matches  125;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QVQLVQSGAEVKKPGSSVKVSCKASGGTFSSYAISWVRQAPGQGLEWMGGIIPIFGTANY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QVQLVQSGAEVKKPGSSVKVSCKASGGTFSSYAISWVRQAPGQGLEWMGGIIPIFGTANY 60

Qy         61 AQKFQGRVTITADESTSTAYMELSSLRSEDTAVYYCARGDSSIRHAYYYYGMDVWGQGTT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 AQKFQGRVTITADESTSTAYMELSSLRSEDTAVYYCARGDSSIRHAYYYYGMDVWGQGTT 120

Qy        121 VTVSS 125
              |||||
Db        121 VTVSS 125


Search completed: November 29, 2021, 13:29:32
Job time : 1 secs
Instant Application: 16/615,231 [Wingdings font/0xE8] SEQ ID NO:42
Co-Pending Application: 17/045,016 [Wingdings font/0xE8] SEQ ID NO 42
GenCore version 6.4.2
                  Copyright (c) 1993 - 2021  Biocceleration Ltd.


OM protein - protein search, using sw model

Run on:         November 29, 2021, 13:29:58 ; Search time 1 Seconds
                                           (without alignments)
                                           0.013 Million cell updates/sec

Title:          US-16-615-231-42
Perfect score:  591
Sequence:       1 DIVMTQSPDSLAVSLGERAT..........CQQYYSTPITFGGGTKVEIK 113

Scoring table:  BLOSUM62
                Gapop 10.0 , Gapext 0.5

Searched:       1 seqs, 113 residues

Total number of hits satisfying chosen parameters:      1

Minimum DB seq length: 0
Maximum DB seq length: inf

Post-processing: Minimum Match 0%
                 Maximum Match 100%
                 Listing first 1 summaries

Database :       US-17-045-016-42.pep:*
                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1     591  100.0    113  1  US-17-045-016-42           Sequence 42, Appl


                                    ALIGNMENTS


RESULT 1
US-17-045-016-42

  Query Match             100.0%;  Score 591;  DB 1;  Length 113;
  Best Local Similarity   100.0%;  
  Matches  113;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIVMTQSPDSLAVSLGERATINCKSSQSVLYSSNNKNYLAWYQQKPGQPPKLLIYWASTR 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIVMTQSPDSLAVSLGERATINCKSSQSVLYSSNNKNYLAWYQQKPGQPPKLLIYWASTR 60

Qy         61 ESGVPDRFSGSGSGTDFTLTISSLQAEDVAVYYCQQYYSTPITFGGGTKVEIK 113
              |||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ESGVPDRFSGSGSGTDFTLTISSLQAEDVAVYYCQQYYSTPITFGGGTKVEIK 113


Search completed: November 29, 2021, 13:29:58
Job time : 1 secs
Instant Application: 16/615,231 [Wingdings font/0xE8] SEQ ID NO: 49
Co-Pending Application: 17/045,016 [Wingdings font/0xE8] SEQ ID NO 49
        GenCore version 6.4.2
                  Copyright (c) 1993 - 2021  Biocceleration Ltd.


OM protein - protein search, using sw model

Run on:         November 29, 2021, 13:30:25 ; Search time 1 Seconds
                                           (without alignments)
                                           0.015 Million cell updates/sec

Title:          US-16-615-231-49
Perfect score:  644
Sequence:       1 QLQLQESGPGLVKPSETLSL..........DRFHPYFDYWGQGTLVTVSS 121

Scoring table:  BLOSUM62
                Gapop 10.0 , Gapext 0.5

Searched:       1 seqs, 121 residues

Total number of hits satisfying chosen parameters:      1

Minimum DB seq length: 0
Maximum DB seq length: inf

Post-processing: Minimum Match 0%
                 Maximum Match 100%
                 Listing first 1 summaries

Database :       US-17-045-016-49.pep:*
                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1     644  100.0    121  1  US-17-045-016-49           Sequence 49, Appl


                                    ALIGNMENTS


RESULT 1
US-17-045-016-49

  Query Match             100.0%;  Score 644;  DB 1;  Length 121;
  Best Local Similarity   100.0%;  
  Matches  121;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QLQLQESGPGLVKPSETLSLTCTVSGGSISSSSYYWGWIRQPPGKGLEWIGSIYYSGSTY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QLQLQESGPGLVKPSETLSLTCTVSGGSISSSSYYWGWIRQPPGKGLEWIGSIYYSGSTY 60

Qy         61 YNPSLKSRVTISVDTSKNQFSLKLSSVTAADTAVYYCARGSDRFHPYFDYWGQGTLVTVS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 YNPSLKSRVTISVDTSKNQFSLKLSSVTAADTAVYYCARGSDRFHPYFDYWGQGTLVTVS 120

Qy        121 S 121
              |
Db        121 S 121


Search completed: November 29, 2021, 13:30:25
Job time : 1 secs
Instant Application: 16/615,231 [Wingdings font/0xE8] SEQ ID NO: 50
Co-Pending Application: 17/045,016 [Wingdings font/0xE8] SEQ ID NO 50
GenCore version 6.4.2
                  Copyright (c) 1993 - 2021  Biocceleration Ltd.


OM protein - protein search, using sw model

Run on:         November 29, 2021, 13:30:48 ; Search time 1 Seconds
                                           (without alignments)
                                           0.011 Million cell updates/sec

Title:          US-16-615-231-50
Perfect score:  560
Sequence:       1 EIVLTQSPATLSLSPGERAT..........CQQFDTWPPTFGGGTKVEIK 107

Scoring table:  BLOSUM62
                Gapop 10.0 , Gapext 0.5

Searched:       1 seqs, 107 residues

Total number of hits satisfying chosen parameters:      1

Minimum DB seq length: 0
Maximum DB seq length: inf

Post-processing: Minimum Match 0%
                 Maximum Match 100%
                 Listing first 1 summaries

Database :       US-17-045-016-50.pep:*
                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1     560  100.0    107  1  US-17-045-016-50           Sequence 50, Appl


                                    ALIGNMENTS


RESULT 1
US-17-045-016-50

  Query Match             100.0%;  Score 560;  DB 1;  Length 107;
  Best Local Similarity   100.0%;  
  Matches  107;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EIVLTQSPATLSLSPGERATLSCRASQSVSRYLAWYQQKPGQAPRLLIYDASNRATGIPA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EIVLTQSPATLSLSPGERATLSCRASQSVSRYLAWYQQKPGQAPRLLIYDASNRATGIPA 60

Qy         61 RFSGSGSGTDFTLTISSLEPEDFAVYYCQQFDTWPPTFGGGTKVEIK 107
              |||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGSGSGTDFTLTISSLEPEDFAVYYCQQFDTWPPTFGGGTKVEIK 107


Search completed: November 29, 2021, 13:30:49
Job time : 1 secs
Instant Application: 16/615,231 [Wingdings font/0xE8] SEQ ID NO: 57
Co-Pending Application: 17/045,016 [Wingdings font/0xE8] SEQ ID NO 57
      GenCore version 6.4.2
                  Copyright (c) 1993 - 2021  Biocceleration Ltd.


OM protein - protein search, using sw model

Run on:         November 29, 2021, 13:31:15 ; Search time 1 Seconds
                                           (without alignments)
                                           0.014 Million cell updates/sec

Title:          US-16-615-231-57
Perfect score:  632
Sequence:       1 QVQLQQWGAGLLKPSETLSL..........ARGPWSFDPWGQGTLVTVSS 117

Scoring table:  BLOSUM62
                Gapop 10.0 , Gapext 0.5

Searched:       1 seqs, 117 residues

Total number of hits satisfying chosen parameters:      1

Minimum DB seq length: 0
Maximum DB seq length: inf

Post-processing: Minimum Match 0%
                 Maximum Match 100%
                 Listing first 1 summaries

Database :       US-17-045-016-57.pep:*
                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1     632  100.0    117  1  US-17-045-016-57           Sequence 57, Appl


                                    ALIGNMENTS


RESULT 1
US-17-045-016-57

  Query Match             100.0%;  Score 632;  DB 1;  Length 117;
  Best Local Similarity   100.0%;  
  Matches  117;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QVQLQQWGAGLLKPSETLSLTCAVYGGSFSGYYWSWIRQPPGKGLEWIGEIDHSGSTNYN 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QVQLQQWGAGLLKPSETLSLTCAVYGGSFSGYYWSWIRQPPGKGLEWIGEIDHSGSTNYN 60

Qy         61 PSLKSRVTISVDTSKNQFSLKLSSVTAADTAVYYCARARGPWSFDPWGQGTLVTVSS 117
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 PSLKSRVTISVDTSKNQFSLKLSSVTAADTAVYYCARARGPWSFDPWGQGTLVTVSS 117


Search completed: November 29, 2021, 13:31:15
Job time : 1 secs
Instant Application: 16/615,231 [Wingdings font/0xE8] SEQ ID NO: 58
Co-Pending Application: 17/045,016 [Wingdings font/0xE8] SEQ ID NO 58
    GenCore version 6.4.2
                  Copyright (c) 1993 - 2021  Biocceleration Ltd.


OM protein - protein search, using sw model

Run on:         November 29, 2021, 13:31:41 ; Search time 1 Seconds
                                           (without alignments)
                                           0.011 Million cell updates/sec

Title:          US-16-615-231-58
Perfect score:  551
Sequence:       1 DIQMTQSPSTLSASVGDRVT..........YCEQYDSYPTFGGGTKVEIK 106

Scoring table:  BLOSUM62
                Gapop 10.0 , Gapext 0.5

Searched:       1 seqs, 106 residues

Total number of hits satisfying chosen parameters:      1

Minimum DB seq length: 0
Maximum DB seq length: inf

Post-processing: Minimum Match 0%
                 Maximum Match 100%
                 Listing first 1 summaries

Database :       US-17-045-016-58.pep:*
                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1     551  100.0    106  1  US-17-045-016-58           Sequence 58, Appl


                                    ALIGNMENTS


RESULT 1
US-17-045-016-58

  Query Match             100.0%;  Score 551;  DB 1;  Length 106;
  Best Local Similarity   100.0%;  
  Matches  106;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIQMTQSPSTLSASVGDRVTITCRASQSISSWLAWYQQKPGKAPKLLIYKASSLESGVPS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIQMTQSPSTLSASVGDRVTITCRASQSISSWLAWYQQKPGKAPKLLIYKASSLESGVPS 60

Qy         61 RFSGSGSGTEFTLTISSLQPDDFATYYCEQYDSYPTFGGGTKVEIK 106
              ||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGSGSGTEFTLTISSLQPDDFATYYCEQYDSYPTFGGGTKVEIK 106


Search completed: November 29, 2021, 13:31:41
Job time : 1 secs
Instant Application: 16/615,231 [Wingdings font/0xE8] SEQ ID NO: 59
Co-Pending Application: 17/045,016 [Wingdings font/0xE8] SEQ ID NO 59
  GenCore version 6.4.2
                  Copyright (c) 1993 - 2021  Biocceleration Ltd.


OM protein - protein search, using sw model

Run on:         November 29, 2021, 13:32:12 ; Search time 1 Seconds
                                           (without alignments)
                                           0.016 Million cell updates/sec

Title:          US-16-615-231-59
Perfect score:  655
Sequence:       1 QVQLVQSGAEVKKPGSSVKV..........FYYYYGMDVWGQGTTVTVSS 126

Scoring table:  BLOSUM62
                Gapop 10.0 , Gapext 0.5

Searched:       1 seqs, 126 residues

Total number of hits satisfying chosen parameters:      1

Minimum DB seq length: 0
Maximum DB seq length: inf

Post-processing: Minimum Match 0%
                 Maximum Match 100%
                 Listing first 1 summaries

Database :       US-17-045-016-59.pep:*
                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1     655  100.0    126  1  US-17-045-016-59           Sequence 59, Appl


                                    ALIGNMENTS


RESULT 1
US-17-045-016-59

  Query Match             100.0%;  Score 655;  DB 1;  Length 126;
  Best Local Similarity   100.0%;  
  Matches  126;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QVQLVQSGAEVKKPGSSVKVSCKASGGTFSSYAISWVRQAPGQGLEWMGGIIPIFGTANY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QVQLVQSGAEVKKPGSSVKVSCKASGGTFSSYAISWVRQAPGQGLEWMGGIIPIFGTANY 60

Qy         61 AQKFQGRVTITADESTSTAYMELSSLRSEDTAVYYCARRGRKASGSFYYYYGMDVWGQGT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 AQKFQGRVTITADESTSTAYMELSSLRSEDTAVYYCARRGRKASGSFYYYYGMDVWGQGT 120

Qy        121 TVTVSS 126
              ||||||
Db        121 TVTVSS 126


Search completed: November 29, 2021, 13:32:12
Job time : 1 sec
Instant Application: 16/615,231 [Wingdings font/0xE8] SEQ ID NO: 60
Co-Pending Application: 17/045,016 [Wingdings font/0xE8] SEQ ID NO 60
          GenCore version 6.4.2
                  Copyright (c) 1993 - 2021  Biocceleration Ltd.


OM protein - protein search, using sw model

Run on:         November 29, 2021, 13:32:38 ; Search time 1 Seconds
                                           (without alignments)
                                           0.013 Million cell updates/sec

Title:          US-16-615-231-60
Perfect score:  599
Sequence:       1 DIVMTQSPDSLAVSLGERAT..........CQNDYSYPYTFGQGTKLEIK 113

Scoring table:  BLOSUM62
                Gapop 10.0 , Gapext 0.5

Searched:       1 seqs, 113 residues

Total number of hits satisfying chosen parameters:      1

Minimum DB seq length: 0
Maximum DB seq length: inf

Post-processing: Minimum Match 0%
                 Maximum Match 100%
                 Listing first 1 summaries

Database :       US-17-045-016-60.pep:*
                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1     599  100.0    113  1  US-17-045-016-60           Sequence 60, Appl


                                    ALIGNMENTS


RESULT 1
US-17-045-016-60

  Query Match             100.0%;  Score 599;  DB 1;  Length 113;
  Best Local Similarity   100.0%;  
  Matches  113;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIVMTQSPDSLAVSLGERATINCESSQSLLNSGNQKNYLTWYQQKPGQPPKPLIYWASTR 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIVMTQSPDSLAVSLGERATINCESSQSLLNSGNQKNYLTWYQQKPGQPPKPLIYWASTR 60

Qy         61 ESGVPDRFSGSGSGTDFTLTISSLQAEDVAVYYCQNDYSYPYTFGQGTKLEIK 113
              |||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ESGVPDRFSGSGSGTDFTLTISSLQAEDVAVYYCQNDYSYPYTFGQGTKLEIK 113


Search completed: November 29, 2021, 13:32:38
Job time : 1 secs
Instant Application: 16/615,231 [Wingdings font/0xE8] SEQ ID NO: 101
Co-Pending Application: 17/045,016 [Wingdings font/0xE8] SEQ ID NO 101
   GenCore version 6.4.2
                  Copyright (c) 1993 - 2021  Biocceleration Ltd.


OM protein - protein search, using sw model

Run on:         November 29, 2021, 13:33:03 ; Search time 1 Seconds
                                           (without alignments)
                                           0.015 Million cell updates/sec

Title:          US-16-615-231-101
Perfect score:  647
Sequence:       1 QVQLVESGGGLVKPGGSLRL..........LGDGTYFDYWGQGTTVTVSS 121

Scoring table:  BLOSUM62
                Gapop 10.0 , Gapext 0.5

Searched:       1 seqs, 121 residues

Total number of hits satisfying chosen parameters:      1

Minimum DB seq length: 0
Maximum DB seq length: inf

Post-processing: Minimum Match 0%
                 Maximum Match 100%
                 Listing first 1 summaries

Database :       US-17-045-016-101.pep:*
                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1     647  100.0    121  1  US-17-045-016-101          Sequence 101, App


                                    ALIGNMENTS


RESULT 1
US-17-045-016-101

  Query Match             100.0%;  Score 647;  DB 1;  Length 121;
  Best Local Similarity   100.0%;  
  Matches  121;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QVQLVESGGGLVKPGGSLRLSCAASGFTFSSYGMHWVRQAPGKGLEWVAFIRYDGSNKYY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QVQLVESGGGLVKPGGSLRLSCAASGFTFSSYGMHWVRQAPGKGLEWVAFIRYDGSNKYY 60

Qy         61 ADSVKGRFTISRDNSKNTLYLQMNSLRAEDTAVYYCAKDRGLGDGTYFDYWGQGTTVTVS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ADSVKGRFTISRDNSKNTLYLQMNSLRAEDTAVYYCAKDRGLGDGTYFDYWGQGTTVTVS 120

Qy        121 S 121
              |
Db        121 S 121


Search completed: November 29, 2021, 13:33:03
Job time : 1 secs
Instant Application: 16/615,231 [Wingdings font/0xE8] SEQ ID NO: 102
Co-Pending Application: 17/045,016 [Wingdings font/0xE8] SEQ ID NO 102
GenCore version 6.4.2
                  Copyright (c) 1993 - 2021  Biocceleration Ltd.


OM protein - protein search, using sw model

Run on:         November 29, 2021, 13:33:30 ; Search time 1 Seconds
                                           (without alignments)
                                           0.012 Million cell updates/sec

Title:          US-16-615-231-102
Perfect score:  571
Sequence:       1 QSALTQPASVSGSPGQSITI..........AWDDSLNGPVFGGGTKLTVL 110

Scoring table:  BLOSUM62
                Gapop 10.0 , Gapext 0.5

Searched:       1 seqs, 110 residues

Total number of hits satisfying chosen parameters:      1

Minimum DB seq length: 0
Maximum DB seq length: inf

Post-processing: Minimum Match 0%
                 Maximum Match 100%
                 Listing first 1 summaries

Database :       US-17-045-016-102.pep:*
                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1     571  100.0    110  1  US-17-045-016-102          Sequence 102, App


                                    ALIGNMENTS


RESULT 1
US-17-045-016-102

  Query Match             100.0%;  Score 571;  DB 1;  Length 110;
  Best Local Similarity   100.0%;  
  Matches  110;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QSALTQPASVSGSPGQSITISCSGSSSNIGNNAVNWYQQLPGKAPKLLIYYDDLLPSGVS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QSALTQPASVSGSPGQSITISCSGSSSNIGNNAVNWYQQLPGKAPKLLIYYDDLLPSGVS 60

Qy         61 DRFSGSKSGTSAFLAISGLQSEDEADYYCAAWDDSLNGPVFGGGTKLTVL 110
              ||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 DRFSGSKSGTSAFLAISGLQSEDEADYYCAAWDDSLNGPVFGGGTKLTVL 110


Search completed: November 29, 2021, 13:33:30
Job time : 1 secs
Instant Application: 16/615,231 [Wingdings font/0xE8] SEQ ID NO: 103
Co-Pending Application: 17/045,016 [Wingdings font/0xE8] SEQ ID NO 103
    GenCore version 6.4.2
                  Copyright (c) 1993 - 2021  Biocceleration Ltd.


OM protein - protein search, using sw model

Run on:         November 29, 2021, 13:33:51 ; Search time 1 Seconds
                                           (without alignments)
                                           0.013 Million cell updates/sec

Title:          US-16-615-231-103
Perfect score:  613
Sequence:       1 QVHLQESGPGLVKPSETLSL..........ANWDDAFNIWGQGTMVTVSS 115

Scoring table:  BLOSUM62
                Gapop 10.0 , Gapext 0.5

Searched:       1 seqs, 115 residues

Total number of hits satisfying chosen parameters:      1

Minimum DB seq length: 0
Maximum DB seq length: inf

Post-processing: Minimum Match 0%
                 Maximum Match 100%
                 Listing first 1 summaries

Database :       US-17-045-016-103.pep:*
                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1     613  100.0    115  1  US-17-045-016-103          Sequence 103, App


                                    ALIGNMENTS


RESULT 1
US-17-045-016-103

  Query Match             100.0%;  Score 613;  DB 1;  Length 115;
  Best Local Similarity   100.0%;  
  Matches  115;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QVHLQESGPGLVKPSETLSLTCTVSDDSISSYYWSWIRQPPGKGLEWIGHISYSGSANYN 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QVHLQESGPGLVKPSETLSLTCTVSDDSISSYYWSWIRQPPGKGLEWIGHISYSGSANYN 60

Qy         61 PSLKSRVTISVDTSKNQFSLKLSSVTAADTAVYYCANWDDAFNIWGQGTMVTVSS 115
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 PSLKSRVTISVDTSKNQFSLKLSSVTAADTAVYYCANWDDAFNIWGQGTMVTVSS 115


Search completed: November 29, 2021, 13:33:51
Job time : 1 secs
Instant Application: 16/615,231 [Wingdings font/0xE8] SEQ ID NO: 104
Co-Pending Application: 17/045,016 [Wingdings font/0xE8] SEQ ID NO 104
GenCore version 6.4.2
                  Copyright (c) 1993 - 2021  Biocceleration Ltd.


OM protein - protein search, using sw model

Run on:         November 29, 2021, 13:34:13 ; Search time 1 Seconds
                                           (without alignments)
                                           0.012 Million cell updates/sec

Title:          US-16-615-231-104
Perfect score:  562
Sequence:       1 EIVLTQSPGTLSLSPGERAT..........CQQYGSSPWTFGQGTKVEIK 108

Scoring table:  BLOSUM62
                Gapop 10.0 , Gapext 0.5

Searched:       1 seqs, 108 residues

Total number of hits satisfying chosen parameters:      1

Minimum DB seq length: 0
Maximum DB seq length: inf

Post-processing: Minimum Match 0%
                 Maximum Match 100%
                 Listing first 1 summaries

Database :       US-17-045-016-104.pep:*
                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1     562  100.0    108  1  US-17-045-016-104          Sequence 104, App


                                    ALIGNMENTS


RESULT 1
US-17-045-016-104

  Query Match             100.0%;  Score 562;  DB 1;  Length 108;
  Best Local Similarity   100.0%;  
  Matches  108;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EIVLTQSPGTLSLSPGERATLSCRASQSVSSSYLAWYQQKPGQAPRLLIYGASSRATGIP 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EIVLTQSPGTLSLSPGERATLSCRASQSVSSSYLAWYQQKPGQAPRLLIYGASSRATGIP 60

Qy         61 DRFSGSGSGTDFTLTISRLEPEDFAVYYCQQYGSSPWTFGQGTKVEIK 108
              ||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 DRFSGSGSGTDFTLTISRLEPEDFAVYYCQQYGSSPWTFGQGTKVEIK 108


Search completed: November 29, 2021, 13:34:13
Job time : 1 secs

Response to Arguments
	Applicants state that the rejection is provisional and should be withdrawn if it is the only remaining rejection of record.
The arguments have been considered but are not persuasive. The double patenting rejection is not the only remaining rejection, and no terminal disclaimer and been filed, therefore the rejection is maintained.
Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A ALSOMAIRY whose telephone number is (571)272-0027. The examiner can normally be reached Monday-Friday 7:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARAH A ALSOMAIRY/Examiner, Art Unit 1642                         
/Laura B Goddard/Primary Examiner, Art Unit 1642